                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

JAMES BRADLEY,

                     Plaintiff,                                  8:19CV132

       vs.
                                                                   ORDER
UNION PACIFIC RAILROAD COMPANY,

                     Defendant.


      This matter is before the court on the parties’ stipulation for dismissal,

Filing No. 17. Accordingly,

      IT IS ORDERED that this case is dismissed without prejudice, each party to bear

their own costs.


      Dated this 4th day of October, 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
